Citation Nr: 9913283	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  That rating decision, in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned thereto an initial disability rating of 10 
percent, effective October 24, 1996.

In September 1997, the RO issued a rating decision that 
granted a temporary total disability evaluation because of 
hospitalization over 21 days, pursuant to 38 C.F.R. § 4.29, 
from October 24, 1996 through November 30, 1996.  
Subsequently, in December 1997, the RO assigned a disability 
evaluation of 30 percent for the appellant's service-
connected PTSD, effective December 1, 1996.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected PTSD is manifested by 
fairly normal speech, constricted affect, linear and goal 
directed thought process, fully oriented, grossly intact 
cognition, intact short and long term memory, no suicidal or 
homicidal ideations, and complaints of intrusive thoughts, 
nightmares and flashbacks.  A Global Assessment of 
Functioning score of 60 has been assigned to his psychiatric 
disorder.

3.  The medical evidence of record does not contain findings 
showing that the veteran has more than a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.

4.  The medical evidence of record does not show a reduction 
in reliability, flexibility and efficiency levels to 
establish considerable industrial impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7,  4.132, 
Diagnostic Code 9411 (1996), amended by 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a rating following the award of service connection is part of 
the original claim, and the United States Court of Appeals 
for Veterans Claims (Court) has held that when a claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In a recent opinion by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), the Court noted, in pertinent part, 
that there is a "distinction between an original rating and 
a claim for an increased rating" and that this distinction 
"may be important . . . in terms of determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous . . . ."  Fenderson, at 126. 

In Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected PTSD, rather than as a 
disagreement with the original rating award.  However, the 
RO's July 1998 SOC and September 1998 supplemental SOC 
provided the appellant with the appropriate, applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Disability ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  The assignment 
of a rating is a factual determination.  See Zink v. Brown, 
10 Vet. App. 258, 259 (1997) (per curiam order).

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from 
service-connected PTSD were changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
In developing this claim, the RO reviewed the veteran's claim 
under both the old and new criteria.  Moreover, the veteran 
and his representative were given an opportunity to respond 
to the new regulations.  Accordingly, the Board concludes 
that the veteran will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

The veteran's service-connected PTSD has been assigned an 
initial disability rating of 30 percent.  Under the old 
criteria, in effect prior to November 7, 1996, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The next higher rating, a 50 percent 
rating, is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent disability rating is warranted for 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, and 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, is warranted when all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
exist which are totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, a 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  The next higher rating, a 50 
percent rating, is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability rating may be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  The highest rating, or 100 percent schedular 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1996); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

II.  Factual Background

The RO retrieved the veteran's service medical records and 
they appear to be complete.  The veteran served on active 
duty in the United States Army from July 1963 to June 1966.  
The veteran's entrance examination, dated July 1963, noted 
essentially normal findings throughout.  In April 1966, the 
veteran's discharge examination was conducted.  The report of 
this examination indicated that the veteran's psychiatric 
status was normal. 

In October 1996, the veteran filed his claim for service 
connection for PTSD.  On his application form, he indicated 
that he first started receiving treatment for this condition 
in September 1996.

Medical treatment reports, dated October 1996 through May 
1998, were retrieved by the RO from VA medical centers in 
Batavia, New York, and Savannah, Georgia.  A hospitalization 
report, dated November 1996, indicated that the veteran had 
received inpatient treatment for PTSD for approximately one 
month, beginning in October 1996.  At the time of his 
admission, the veteran reported complaints of nightmares from 
combat trauma.  He denied any prior psychiatric 
hospitalizations and any prior suicide attempts.  A mental 
status examination revealed that the veteran was casually 
dressed, cooperative, and denied suicidal or homicidal 
thoughts.  It also noted that "[h]is concentration, 
intellectual ability and capacity for abstract thinking all 
appeared adequate, as did his remote, recent and immediate 
memory.  He had a good general grasp and recollection of 
things.  His insight and judgment were both good."  Upon his 
discharge, the report noted that the veteran had shown 
improvement into his insight and motivation regarding his 
PTSD.

In December 1996, a VA psychiatric examination was conducted.  
The report of this examination noted the veteran's narrative 
history of having been "caught up in a cross fire for 24 
hours" during his active duty service.  Following his 
discharge from the service, the veteran was incarcerated on 
four separate occasion for various offenses, including armed 
robbery and drug charges.  The veteran reported subjective 
complaints of nightmares, flashbacks, poor sleep and 
irritability.  Objective examination revealed, in part:

The patient was appropriately dressed 
with good eye contact.  He appeared his 
stated age.  His speech was normal tone, 
rate and cadence.  His speech was not 
pressured.  He denied any suicidal or 
homicidal ideation and denied any 
auditory or visual hallucinations.  He 
denied any tactile hallucinations, 
delusions or ideas of reference.  His 
thought process was linear and goal 
directed.  There was no evidence of 
looseness of association or flight of 
ideas.  His mood was described as 
"okay."  His affect was euthymic.  He 
was alert and oriented to person, place, 
time and situation.  His long term memory 
appeared in tact.  He had 3/3 immediate 
recall and 3/3 after five minutes.  He 
was able to recall past presidents from 
Clinton to Reagan.  He was able to spell 
world forward and backwards.  He had no 
difficulty with calculation.  . . .  His 
judgment and his insight are fair.

The VA examiner also noted that "[a]t this time, it appears 
his major problem is his drug and alcohol dependence."  The 
report concluded with diagnoses of PTSD, alcohol/cocaine 
dependence, in partial remission.

Medical treatment reports, dated November 1996 through May 
1998, revealed continuing treatment for PTSD, including group 
and individual therapy.  A February 1997 treatment report 
noted the veteran's belief that he was gradually "getting 
stronger day by day," and that he was becoming more open 
with his family.  A March 1997 treatment report noted that 
the veteran's mood was quite good and that his speech was at 
normal rate and volume.  An October 1997 treatment report 
noted that the veteran had suffered a relapse of cocaine 
abuse.  A February 1998 treatment report noted the veteran's 
complaints of intrusive thoughts involving the veteran 
hurting himself and others.  A March 1998 treatment report 
noted the veteran's continuing complaints of intrusive 
thoughts and complaints of sleepwalking.  The report also 
noted that "[h]e currently has no plan to hurt himself."  A 
subsequent treatment report, dated March 1998, noted the 
veteran's complaints of difficulty sleeping.  

In June 1998, a second VA psychiatric examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of having witnessed "innocent 
children being killed during crossfire during the Dominican 
Republic Civil War."  The report noted the veteran's 
complaints of flashbacks, nightmares and sleep disturbances.  
The veteran also expressed thoughts of hopelessness and 
helplessness, and indicated that he had been unemployed since 
February 1996.  A mental status examination revealed that the 
veteran was dressed casually and made fair eye contact.  The 
report noted that his speech was at the normal rate, rhythm 
and tone, but at times his words slurred together and were 
hard to hear.  The veteran reported auditory hallucinations 
and denied olfactory and visual hallucinations.  The 
examination report also indicated that his "[t]hought 
process was linear and goal directed.  He was awake, alert, 
and oriented times four.  His cognition was grossly intact.  
He was able to demonstrate abstract thinking."  The examiner 
indicated that the veteran was "maintained on psychotropic 
medications that seem to have decreased his signs and 
symptoms."  It also noted that "he currently reports 
abstinence [from cocaine] for approximately eight months."  
The report concluded with a diagnosis of PTSD, mild to 
moderate.  The report also noted a current Global Assessment 
of Functioning Score of 60, with a high for the past year of 
75.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The need for the 
statement of reasons or bases is particularly acute when 
addressing the degree of disability resulting from mental 
disorders.  Mitchem v. Brown, 9 Vet. App. 138, 140 (1996); 
see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review by the Court.  See Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a 30 percent disability rating under 
either the old criteria or the new criteria.  Accordingly, 
the Board finds that neither set of criteria is more 
beneficial to the veteran's claim than the other and the RO 
properly assigned the veteran's service-connected PTSD an 
initial disability rating of 30 percent.

To warrant a rating in excess of 30 percent under the current 
regulations, the veteran's service-connected PTSD must be 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran's most recent VA examination, dated June 1998, noted 
that the veteran was dressed casually, awake, alert, fully 
oriented and made fair eye contact during the interview.  The 
report noted that his thought process was linear and goal 
directed, that his cognition was grossly intact, and that he 
was able to demonstrate abstract thinking.  The examination 
report concluded with a diagnosis of PTSD, mild to moderate.  
It also noted a current Global Assessment of Function Score 
of 60, with a high of 75 for the past year.  The veteran's 
prior VA psychiatric examination, dated December 1996, noted 
that the veteran's speech was normal, that he denied any 
suicidal or homicidal ideations, that his thought process was 
linear and goal directed and that there was no evidence of 
looseness of association or flight of ideas.  The report also 
noted that his long term memory was intact and that his 
judgment and insight were fair.  The report of the veteran's 
hospitalization, dated November 1996, noted that the 
veteran's "concentration, intellectual ability and capacity 
for abstract thinking all appear adequate, as did his remote, 
recent and immediate memory.  He had a good general grasp and 
recollection of things.  His insight and judgment were both 
good."  

Although the record shows complaints by the veteran of 
intrusive thoughts and difficulty sleeping, the Board finds 
that the veteran's symptoms more nearly approximate the 30 
percent rating under the current regulations as stated in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).  There is no 
showing of reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking.  Therefore, a higher 
disability rating, in excess of 30 percent, is not warranted 
under the current regulations.

Under the old regulations, a 30 percent disability rating is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The next higher rating under the old 
regulations, a 50 percent rating, is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite," the rating description for a 30 
percent disability evaluation under the regulations, 
38 C.F.R. § 4.132, when the veteran filed his claim, was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (1993).  The Board is bound 
by this interpretation of the term "definite" when 
considering a rating under these regulations.  38 U.S.C.A. 
§ 7104(c) (West 1991).

After reviewing the evidence of record, the Board concludes 
that the severity of the veteran's service-connected PTSD 
does not rise to a level beyond a definite social and 
industrial impairment.  The veteran's most recent VA 
psychiatric examination, dated June 1998, concluded with a 
diagnosis of PTSD, mild to moderate.  The report found that 
the veteran's thought process was linear and goal directed 
and that his cognition was grossly intact.  It also noted 
that the veteran had fair social support and was "maintained 
on psychotropic medications that seem to have decreased his 
signs and symptoms."  A current Global Assessment of 
Functioning Scale of 60 was also noted.  A February 1997 
treatment report noted that the veteran's belief that he was 
gradually "getting stronger day by day," and that he was 
becoming more open with his family.  Thus, this degree of 
impairment is already accounted for in the veteran's 
currently assigned 30 percent disability rating.  Although 
the veteran indicates that he has been unemployed since 1996, 
there is no objective evidence to show that this unemployment 
is due to his PTSD.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating in excess of 30 percent for his service-
connected PTSD.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); see also 38 C.F.R. § 4.1 (1998) ("The percentage 
ratings represent as far as can practically be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.").


ORDER

Entitlement to an increased initial disability rating in 
excess of 30 percent for the veteran's service-connected PTSD 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

